In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00038-CV



          GARY WAYNE MOORE, Appellant

                            V.

          EMALENA FAY MESTEL, Appellee



         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. PO-13-41485




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       Gary Wayne Moore, appellant, filed a notice of appeal in this matter on May 5, 2014.

Both the clerk’s and reporter’s records were due to be filed with this Court on or before April 17,

2014. Neither of the records has been filed, and there is no indication that Moore has paid or

made arrangements for payment of the fees associated with their preparation. Further, Moore

has not tendered the mandatory $195.00 filing fee associated with the appeal.

       “A party who is not excused by statute or these rules from paying costs must pay—at the

time an item is presented for filing—whatever fees are required by statute or Supreme Court

order. The appellate court may enforce this rule by any order that is just.” TEX. R. APP. P. 5; see

TEX. R. APP. P. 20.1(c). Similarly, unless otherwise excused, an appellant must either pay or

make arrangements for the payment of the fees related to preparation of the appellate record to

ensure that the record is timely filed. TEX. R. APP. P. 35.3(a) (2), (b)(3); see TEX. R. APP. P.

20.1(c), 37.3(b).

       By letter dated May 19, 2014, and pursuant to Rules 37.3(b) and 42.3(b) of the Texas

Rules of Appellate Procedure, our clerk’s office provided Moore with notice of and an

opportunity to cure these defects. See TEX. R. APP. P. 37.3(b), 42.3(b). The clerk’s letter further

warned Moore that if he did not submit an adequate response to our defect letter within ten days

of the date of the letter, his appeal would be subject to dismissal for want of prosecution. Id. We

have received no communication from Moore responsive to the May 19 correspondence from

our clerk’s office, and we have received neither the required filing fee nor the appellate record.




                                                 2
       Pursuant to Rules 37.3(b) and 42.3(b) of the Texas Rules of Appellate Procedure, we

dismiss this appeal for want of prosecution.



                                               Bailey C. Moseley
                                               Justice


Date Submitted:       June 12, 2014
Date Decided:         June 13, 2014




                                               3